                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

BRET A. BIELEMA                                                                     PLAINTIFF

v.

THE RAZORBACK FOUNDATION, INC.                                                    DEFENDANT

                                      5:20-cv-05104-PKH

THE RAZORBACK FOUNDATION, INC.                                         COUNTER-PLAINTIFF

v.

BRET A. BIELEMA and NEIL CORNRICH                                   COUNTER-DEFENDANTS


                     NEW ENGLAND PATRIOTS LLC’S RESPONSE
                     TO THE COURT’S FEBRUARY 5, 2021 ORDER

       The Razorback Foundation, Inc. (the “Foundation”) has filed a motion to amend its

counterclaims against Bret Bielema and Neil Cornrich and has attached as exhibits to that motion

four documents produced by nonparty New England Patriots LLC (“NEP”) and designated by NEP

as “Confidential” under the terms of the Protective Order (Doc. 62) in this case. Portions of the

Foundation’s amended pleading also quote these documents. The Court in its February 5, 2021

Order (Doc. 77) directed the parties and NEP to “show[] cause why documents produced to the

Foundation by [NEP], or specifically identified portions thereof, should or should not remain

subject to the protective order entered in this case.” The NEP documents filed by the Foundation

contain competitively sensitive and personal information—including compensation paid to

another member of the team’s coaching staff—that falls squarely within the definition of

confidential material under the Protective Order. Here, the public’s “generalized interest in

access” to the Foundation’s amended counterclaim does not overcome the particularized interest

of NEP in protecting this sensitive information.
                                        BACKGROUND

       A.      NEP Produces Documents In Response To The Foundation’s Subpoena And
               Designates Documents As Subject To The Court’s Protective Order.

       On December 18, 2020, NEP made a production of documents responsive to a subpoena

served on it by the Foundation. (Feb. 23, 2021 Declaration of Robyn Glaser (“Glaser Decl.”), ¶ 2,

Exs. A (subpoena) & B (production emails)). Because these documents are kept confidential by

NEP and contain competitively and personally sensitive information, NEP requested, and the

parties agreed, to treat the documents as “attorneys’ eyes only” until the Court could enter a

protective order governing the confidentiality of information disclosed during discovery. (Id., ¶ 3,

Ex. C (AEO agreements)).1

       On January 14, 2021, the Court entered the Protective Order (Doc. 62). The next morning,

NEP designated certain of its documents as “Confidential” and subject to the Protective Order.

(Glaser Decl., ¶ 5, Ex. D (designation)). Consistent with the order, NEP identified the following

“category or categories [listed on page 2 of the order] in which the designated information is

included”:

                   financial or tax records typically kept confidential;

                   personnel files and other employee or independent contractor information
                    typically kept confidential;

                   information or communications revealing information concerning the status of
                    intimate family relationships with spouses, partners, children, or extended
                    family, if that information is typically kept confidential;



       1
          NEP also redacted certain personal identifiers (e.g., Mr. Bielema’s birth date, SSN, and
driver’s license and financial account numbers) and competitively and personally sensitive
information concerning other NEP players, coaches, and prospects unrelated to this litigation.
NEP documented each of these redactions in a log provided to the parties with the document
production. (Id., ¶ 4).


                                                 2
                  trade secrets protected under the laws of Arkansas or a jurisdiction in which
                   the disclosing or producing party or nonparty maintains citizenship;

                  confidential research, development, or commercial information the
                   unprotected disclosure of which is likely to result in commercial or competitive
                   harm; and

                  playbooks, game tape, roster or recruiting information, or other similar
                   information typically not publicly disclosed by professional or collegiate
                   football teams.

(Id.; Protective Order at 2). The documents designated as “Confidential” all contain information

included in one or more of these categories. (Glaser Decl., ¶ 6). No party has challenged these

designations despite now having had more than two months in which to do so. (Id.)

       B.      The NEP Documents Filed Under Seal With The Court Are Confidential And
               Contain Competitively Sensitive Information.

       On January 25, 2021, the Foundation moved to amend its counterclaims against Messrs.

Bielema and Cornrich. (Doc. 69). The Foundation’s amended pleading does not add any new

parties, claims, or defenses, and is limited to additional evidentiary allegations based on the

Foundation’s characterization of certain documents NEP produced, Mr. Bielema’s subsequent

employment as coach at the University of Illinois, and an additional form of declaratory relief as

to Mr. Bielema. (Doc. 70, Ex. K (redline showing proposed changes)).

       With its motion, the Foundation filed under seal four documents produced by NEP and

designated as subject to the Protective Order. (Id., Exs. C-F (NEP_216, 241, 298-99, 300)).

The Foundation also filed under seal two letters exchanged between its counsel and Mr. Bielema’s

counsel that discuss and quote those four documents. (Id., Exs. G, H). Neither the documents nor

the letters are attached as exhibits to the amended pleading, but because the pleading and the

Foundation’s brief quote these materials, the Foundation filed unredacted copies of the pleading

and brief under seal as well. (Id., Exs. A, K; Doc. 71). The NEP documents, the letters, and the




                                                3
portions of the Foundation’s pleading and brief that discuss or quote these materials are

collectively referenced herein as “the Sealed Information.”

       The four NEP documents are internal emails between NEP’s owner, Robert Kraft, and the

team’s head coach, Bill Belichick. These communications are confidential, and NEP takes careful

and broad precautions to maintain their confidentiality. The computers and email accounts of both

Mr. Kraft and Coach Belichick are protected by usernames and passwords and cannot be accessed

without these unique log-in credentials. NEP does not share these credentials with persons outside

the organization, or even with other NEP personnel. Even NEP’s IT administrators do not possess

these unique log-in credentials for the computers and email accounts of NEP employees, and no

NEP employee is authorized to disclose their unique credentials to IT administrators; when an IT

administrator needs access to a particular user’s machine and/or email account, as a matter of

policy, the user must be present and must log in to allow the IT administrator to perform any

needed maintenance or service. (Glaser Decl., ¶¶ 7-9).

       The four emails at issue have not been made publicly available; stored in any other location

on NEP’s network; or disclosed to third parties (other than in this litigation and expressly subject

to the Protective Order). These emails contain competitively sensitive information. They reveal

NEP’s decisionmaking process, at different points in time, for how much to compensate one of the

team’s coaches (Mr. Bielema), based on his experience and prospects and what other coaches were

being paid; how to structure his contract with NEP; and how best to utilize him as part of the

coaching staff. They also reveal information concerning individuals other than Mr. Bielema,

including, in one instance, compensation information, that is completely unrelated to the dispute

between Mr. Bielema and the Foundation. While Mr. Bielema is no longer with the team, the

information remains competitively sensitive because it can be used as a benchmark both for the




                                                 4
coaches currently fulfilling the roles formerly performed by Mr. Bielema and for NEP’s other

coaches. Revelation of another coach’s compensation information, in particular, would unfairly

invade that coach’s privacy and would compromise NEP’s proprietary interest in that information.

(Id., ¶¶ 10-12).

        NEP would suffer competitive and commercial harm if this information is made publicly

available. NEP and the other 31 teams in the NFL compete aggressively with one another to attract

and retain the best coaches. NEP’s competitors could take advantage of the Sealed Information to

lure current or prospective coaches away from NEP by using that information to offer a level of

compensation or other terms of employment that, absent such information, they otherwise might

not provide. Those coaches (and their agents) also could leverage this information in future

negotiations with NEP. (Id., ¶ 13).2 Moreover, there is considerable public curiosity about the

internal workings of a professional sports team like NEP, and the revelation of these internal

communications is sure to distract the team from the difficult business of competing in the NFL to

respond to queries about litigation in which NEP is not even a party.

                                           ARGUMENT

        Pursuant to the Protective Order, designated information submitted in connection with

“the resolution of a motion or other issue pending before the Court” must be filed electronically

under seal, and “the Clerk will maintain that filing with access restricted to the Court and parties.”

(Doc. 62 at 5). The four NEP documents at issue were promptly and properly designated as subject




        2
         As noted above, NEP redacted compensation and other employment-related information
concerning other NEP coaches unrelated to this litigation from the emails at issue before producing
the emails to the Foundation. If that redacted information was publicly disclosed it would further
exacerbate the competitive and commercial harm to NEP and would constitute an unwarranted
invasion of those other individuals’ privacy and potentially subject them to annoyance or
embarrassment.


                                                  5
to the Protective Order. The documents contain “employee or independent contractor information

typically kept confidential” and “confidential . . . commercial information the unprotected

disclosure of which is likely to result in commercial or competitive harm.” (Id. at 2). Accordingly,

consistent with the Protective Order, the Sealed Information should remain filed under seal and

protected from public disclosure.

       The Court understandably is solicitous of the common-law right of access to judicial

records, but “the right to inspect and copy judicial records is not absolute.” IDT Corp. v. eBay,

709 F.3d 1220, 1222 (8th Cir. 2013) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597-

98 (1978)). Rather, the Court must consider the degree to which sealing a judicial record would

interfere with the interests served by the common-law right of access, and balance that interference

against the interests served by maintaining confidentiality of the information sought to be sealed.

IDT Corp., 709 F.3d at 1223; see also United States v. Amodeo, 71 F.3d 1044, 1049 (2d Cir. 1995)

(judicial records generally will “fall somewhere on a continuum from matters that directly affect

an adjudication to matters that come within a court's purview solely to insure their irrelevance”).

In weighing these competing interests, “the weight to be given the presumption of access must be

governed by the role of the material at issue in the exercise of Article III judicial power and

resultant value of such information to those monitoring the federal courts.” Amodeo, 71 F.3d at

1049; see also In re Boston Herald, Inc., 321 F.3d 174, 198 (1st Cir. 2003).

       The “generalized interest in access” to the amended counterclaim in this case is minimal

compared to the potential harm to NEP (and others) if the Court were to unseal the redacted

portions of the amended counterclaim and the four NEP documents attached to the Foundation’s

motion to amend. See, e.g., IDT Corp., 709 F.3d at 1224. The public has ready access to a redacted

copy of the amended counterclaim filed by the Foundation (Doc. 69-1) that adequately discloses




                                                 6
the counterclaims being asserted by the Foundation against Messrs. Bielema and Cornrich.

The inclusion of allegations in the amended counterclaim quoting from NEP documents does

nothing to enhance those claims, and the attachment of these documents to the Foundation’s

motion to amend was superfluous given the lenient pleading requirements under the Federal Rules

of Civil Procedure. In short, disclosure of the four NEP emails gratuitously filed by the Foundation

as exhibits to its motion to amend, the letters incorporating statements from those emails, and the

allegations of the amended counterclaim referencing those emails, will do nothing to enhance the

public interest in a well-administered judiciary.

        The disclosure of this gratuitously filed material, however, will work a very substantial

harm to judicial efficiency. NEP, a nonparty to this litigation, cooperated with the subpoena issued

by the Foundation in reliance on its ability to designate materials as “Confidential” under the

Protective Order, and reasonably believed that the parties would not use the documents in

gratuitous ways. The spat between the parties concerning Mr. Bielema’s motion for sanctions

against the Foundation and the Foundation’s motion to amend has led the parties to treat NEP’s

documents loosely, and having seen how the parties have conducted themselves in this case, NEP

will need to consider carefully how best to protect its rights in responding to future nonparty

discovery requests. Being able to rely on the courts to protect nonparties from gratuitous

disclosures of confidential information weighs heavily in the calculus used by nonparties in

deciding how to respond to subpoenas. See Amodeo, 71 F.3d at 1050 (“Although courts have

compulsory process available to compel . . . the production of documents, cooperation is also often

essential to judicial efficiency. If release is likely to cause persons in the particular or future cases

to resist involvement where cooperation is desirable, that effect should be weighed against the

presumption of access.”).




                                                    7
       The disclosure of this gratuitously filed material also will work a very substantial harm to

the privacy rights of NEP and the individual coach (not Mr. Bielema) whose compensation

information is disclosed in one of the four NEP emails. NEP, Mr. Kraft, Coach Belichick, and this

other individual coach are not parties to this litigation, and they have a legitimate expectation of

privacy in their communications (and in the case of the individual coach, in his compensation

information). The “privacy interests of innocent third parties . . . should weigh heavily in a court’s

balancing equation.” Amodeo, 71 F.3d at 1051 (citation omitted). The disclosure of emails

exchanged between Mr. Kraft and Coach Belichick without any context and without any ability of

NEP (because of its status as a nonparty) to respond to the gloss attached to them by the parties is

unfair to NEP, will attract media attention that has absolutely nothing to do with the public interest

in monitoring the performance of Article III courts, and will compromise the privacy rights of non-

litigants. These privacy interests “are a venerable common law exception to the presumption of

access,” id. at 1051 (citation omitted), and “courts have the power to insure that their records are

not ‘used to gratify private spite or promote public scandal,’ and have ‘refused to permit their files

to serve as reservoirs of libelous statements for press consumption.’” Id. (quoting Nixon, 435 U.S.

at 598).

                                          CONCLUSION

       For all of the foregoing reasons, NEP respectfully requests that the Court find that NEP’s

interest in protecting competitively and personally sensitive information from public disclosure

outweighs any “generalized interest in access” to that information, and order that the Sealed

Information filed by the Foundation with its motion to amend (Doc. 70-71) will remain under seal.

NEP requests the opportunity to be heard on this matter before the Court takes any action with

respect to its documents.




                                                  8
                                                Respectfully submitted,

                                                NEW ENGLAND PATRIOTS LLC,

                                                By its attorneys,

                                                /s/ Caleb J. Schillinger
                                                Brandon L. Bigelow
                                                Caleb J. Schillinger
                                                SEYFARTH SHAW LLP
                                                Seaport East
                                                Two Seaport Lane, Suite 300
                                                Boston, MA 02210
                                                (617) 946-4800
                                                bbigelow@seyfarth.com
                                                cschillinger@seyfarth.com
Dated: February 23, 2021



                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent to those indicated as non-registered participants on February 23, 2021.


                                                /s/ Caleb J. Schillinger
                                                Caleb J. Schillinger




                                                9
